*262On Petition for Rehearing.
THURMAN, J.
Appellant moves for a rehearing on two grounds: (1) That the foreman was not present when the accident happened; and (2) that the plaintiff was not in his proper place.
13 _1. In view of the disjointed and chopped-up nature of the testimony given by the plaintiff, who was a foreigner and unable to clearly express his mind .in English, it is possible the writer may have misconceived his testimony and drawn a wrong conclusion. Nevertheless, the essential fact is that the foreman gave the order directly to the plaintiff to hurry up the work' — to work faster — -and while carrying out the order plaintiff’s hand was drawn in the machine. Whether the foreman was present in the room at the moment the accident happened, in our judgment, is not of controlling importance.
14 2. As to whether or not the plaintiff was in his proper place when the accident happened, it seems to us the admission of appellant itself is conclusive. Appellant admits that plaintiff was an instructor of new employees in that line of work. A part of his duty was to show them how to do the work. Let us consider this admission in connection with an excerpt taken from plaintiff’s cross-examination. Before quoting, let it be understood that counsel for appellant was trying to obtain from the plaintiff an explanation as to how the accident happened. Clark, another employee, had been feeding the machine too slowly. Plaintiff was working at the other end of the machine taking the casings, away. The testimony reads:
“Q. At any rate, you ran around to the place where Mr. Clark was and picked up the casing and put it in the machine, didn’t you? A. No, sir; Pete Tesch (meaning the foreman) you know, told me — the boy was there the one day and he told me to work — -to work a little faster, and I understood to put in casings; just the time I put in there and turn around this wheel and took off my hand.
*263“Q. Yes, I know; but when the machine was started yon went-around to where Mr. Clark was and put the first easing in the machine that morning, didn’t you? A. Not the first one; he put the first one in there.
“Q. He put the first one.in there? A. Yes, sir; and I told him to do little faster. Pete told me to work faster. I says, ‘Wait a minute, I show you,’ and I put in there, and just when I went in there he jerk.”
This testimony not only shows that plaintiff was injured while trying to carry out the order' of the foreman and while trying to show his coemployee how to do the work in carrying out the order, but it also demonstrates what we said before concerning the disjointed, chopped-up nature of the testimony. Furthermore, plaintiff understood, and had a right to understand, that the foreman meant that he (plaintiff) should “put in the casings,” or feed the machine.
We admit the case is a close one, as suggested by the trial court; but, nevertheless, it was our duty to decide it, and under all the circumstances, there being no warning to the plaintiff, we consider it a case for the jury. There was substantial evidence to support their verdict.
The application for a rehearing is denied.
CORFMAN; C. J., and FRICK and GIDEON, JJ., concur.
MeCARTY, J., died before the filing of petition for rehearing herein.